Citation Nr: 0838377	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received from Lewis County General 
Hospital (LCGH) on August 23, 2006.  



REPRESENTATION

Appellant represented by:	Lewis County Veteran's Service 
Agency



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1970 and from November 1990 to July 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the Canandaigua VA 
Medical Center (VAMC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran apparently went to the 
LCGH emergency room for treatment on August 23, 2006.  He 
subsequently filed a claim for VA payment or reimbursement 
for the costs associated with this treatment.  In the 
January 2007 decision the VAMC found that the veteran had 
other health care coverage, which could pay all or part of 
the expenses incurred.  Later in January 2007 the veteran's 
representative submitted a statement from the veteran's 
private insurer, POMCO, indicating that services provided by 
LCGH on August 23, 2006, were not covered at all by POMCO.  
In a subsequent March 2007 statement of the case, the VAMC 
indicated that the veteran did have emergency room coverage 
under his health insurance policy with POMCO and that he was 
seen at LCGH for emergency dental treatment.  Consequently, 
the VAMC determined that the veteran needed to submit a 
written request to POMCO asking for them to review his claim 
for coverage and issue an explanation of his coverage.  The 
veteran's representative then filed a Form 9 in April 2007, 
indicating that POMCO would still not cover the August 23, 
2006, LCGH treatment.   

Under 38 C.F.R. § 17.1002(g), one of the requirements for 
payment or reimbursement for private emergency medical 
services is that the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for such emergency treatment.  Also, the regulation 
indicates that this condition cannot be met if the veteran 
has coverage under a health-plan contract but payment is 
barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract.  Id.  
The regulation than goes on to indicate that failure to 
exhaust appeals of the denial of payment could be an example 
of failure to comply with the provisions of the health care 
plan contract.  Id.

The Board notes that 38 C.F.R. § 17.1002(g) should not be 
read to require a veteran to file an appeal of a denial of 
payment of medical services by his private health insurer 
when it is clear under the insurance policy that such 
services are not covered.  The Board also notes that although 
it appears that the VAMC may have clarified that the 
veteran's POMCO policy included coverage for general 
emergency medical treatment, it does not appear that they 
specifically clarified whether the policy included any 
coverage for emergency dental treatment. Thus, on remand, the 
VAMC should make this clarification.  If it is clarified that 
the policy did not provide this coverage, the veteran can be 
deemed to be in compliance with 38 C.F.R. § 17.1002(g).  

If, after clarification of the veteran's POMCO coverage, the 
veteran's claim still remains denied, the RO should ensure 
that the veteran's VA medical reimbursement claims file 
includes complete records of the emergency dental treatment 
he received at LCGH on August 23, 2006, and all the pertinent 
documentation pertaining to whether the veteran's POMCO 
health insurance policy included any coverage for emergency 
dental treatment.      

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should clarify whether the 
veteran's POMCO health insurance policy 
included any coverage for emergency 
dental treatment (such as the treatment 
the veteran received from LCGH) as of 
August 23, 2006.  If it is necessary for 
the VAMC to contact POMCO directly to 
make such clarification, the VAMC should 
do so after securing an appropriate 
release from the veteran.

2.  The VAMC should then readjudicate the 
claim.  If it remains denied, the VAMC 
should ensure that the veteran's VA 
medical reimbursement claims file 
includes complete records of the 
emergency dental treatment he received at 
LCGH on August 23, 2006, and all 
documentation pertaining to whether the 
veteran's POMCO health insurance policy 
included any coverage for emergency 
dental treatment as of August 23, 2006.      
The VAMC should then issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.         
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

